Order of the County Court of Westchester county dismissing complaint reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendant to answer within ten days from service of a copy of the order herein. In our opinion, the approval of the State Industrial Board of the payments made by plaintiff for medical expenses is unnecessary. Section 24 of the Workmen’s Compensation Law does not, in our opinion, apply to payments made for that purpose where no award has been made, but where the injured employee has elected to sue the third party alleged to have caused the injury. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.